Citation Nr: 0605167	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
based on the need for convalescence following right knee 
surgery beyond July 31, 2003, pursuant to 38 C.F.R. § 4.30. 

2.  Entitlement to an increased rating for the service-
connected right status post partial medial meniscectomy with 
chondroplasty (right knee disability), currently rated as 10 
percent disabling.

3.  Entitlement to a rating in excess of 10 percent for 
medial ligament laxity of the right knee associated with the 
service-connected right knee disability.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1981 to October 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO assigned a temporary total rating 
pursuant to 38 C.F.R. § 4.30 due to the need for 
convalescence after knee surgery for a period of two months, 
after which, the current 10 percent rating for the status 
post right partial medial meniscectomy with chondroplasty was 
confirmed and continued.  The RO also assigned a separate 10 
percent rating for the service-connected right knee 
disability based on mild laxity.  

The veteran failed to report, without good cause, to a travel 
board hearing scheduled for October 2005.  

The issue of entitlement to an increased rating for the 
service-connected status post right partial medial 
meniscectomy with chondroplasty, as well as the issue of 
entitlement to a separate rating in excess of 10 percent for 
the medial ligament laxity of the right knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran did not experience, beyond July 31, 2003, severe 
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or immobilization by a 
cast, without surgery, of one major joint or more.


CONCLUSION OF LAW

The criteria for entitlement to an extension of a temporary 
total disability rating beyond July 31, 2003, for 
convalescence from surgical treatment for the service-
connected right knee disability, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the rating 
decision, a statement of the case (SOC) in January 2004, a 
supplemental statement of the case (SSOC) in July 2004, and 
an August 2004, all of which discussed the pertinent 
evidence, and the laws and regulations related to the claim 
for extension of a temporary total rating.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on these claims.  Specifically, the letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of this, the subsequent VA letter corrected any procedural 
errors, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran was satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes VA examinations and 
treatment records, and statements by the veteran.  The Board 
finds that there are no additional medical records necessary 
to proceed to a decision in this case.

VA examination was conducted that address the veteran's 
status post surgery for right knee.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to this claim is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

The veteran seeks an extension of a temporary total rating 
assigned from June 10, 2003 through July 31, 2003 for a 
period necessitating convalescence following right knee 
surgery on June 10, 2003.  The veteran essentially maintains 
that he has severe knee pain which renders him unemployable.

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more.  Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30 (2005).

On June 10, 2003, the veteran underwent a right knee 
arthroscopy with medial meniscectomy, microfracture of medial 
femoral condyle lesion, and chondroplasty.  The postoperative 
diagnosis was right knee internal derangement.  The 
postoperative report instructed the veteran to be non-
weightbearing for six weeks following surgery, but with 
active range of motion.  No surgery complications were noted.  
A June 10, 2003 orthopedic surgery discharge information 
summary specifically recommended that the veteran not put any 
weight on his right leg for a total of at least six weeks or 
until he was told otherwise by his orthopedist.  Crutches 
were issued.

A follow-up VA report dated June 23, 2003, 13 days following 
surgery, stated that the veteran was to remain 
nonweightbearing for the next four weeks.  The sutures were 
removed, and on examination, the incisions healed nicely.  
There was no erythema.  

A July 21, 2003 VA follow-up report notes that the veteran 
was one month status post right knee arthroscopy, and that he 
had remained non-weightbearing for with crutches for six 
weeks since his surgery.  Examination showed well-healed 
arthroscopy portal incisions.  There was no evidence of 
erythema, and the veteran was able to extend his knees fully 
and flex to about 95 degrees.  Distally, he was 
neurovascularly intact.  The plan was for the veteran to 
start weightbearing on the right lower extremity, then work 
on range of motion and flexion exercises.  He was referred 
for a physical therapy consult.  

In August 2003, the veteran began physical therapy at a VA 
facility.  At his first session, he was fully weight-bearing, 
although he did complain of pain.  Mild decrease in active 
and passive ranges of motion was noted, and impaired gait was 
demonstrated.  The veteran was issued an assistive device to 
ease ambulation, and he was advised to use a cane or a crutch 
to ease pain.  Nevertheless, the veteran tolerated the 
session well.  

He underwent a second physical therapy appointment/session 
one week later, on August 27, 2003, but he failed to report 
to the third session scheduled for September 3, 2003.  The 
veteran did report to a third physical therapy session on 
September 11, 2003, but then failed to report to a fourth 
session, and a September 16, 2003 clinic note indicates that 
the veteran was discharged from physical therapy at his 
request.  

A follow-up VA report dated October 27, 2003 states that 
examination of the right knee revealed no swelling or 
effusion, no joint line tenderness or instability.  The 
veteran had full range of motion.  A medial unloading brace 
for the right knee was recommended for pain.

Finally, neither a December 2003 VA examination report nor an 
April 2004 clinic note indicate that the veteran suffered 
from severe postoperative residuals such as incomplete healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches.  
Rather, the April 2004 report suggests that the veteran was 
not doing enough physical activity to help his knee.  

Furthermore, there is no evidence of record which indicates 
that regular weight bearing was prohibited after July 31, 
2003.  Although the medical evidence of record reveals that 
assistive devices may be helpful to relieve pain, the veteran 
was not specifically instructed to remain off the right leg.  

In sum, the medical evidence of record reveals instructions 
for non-weightbearing for six weeks postoperatively, and then 
instructs the veteran to begin weightbearing after that time.  
The temporary total rating which was assigned from June 10, 
2003 through July 31, 2003 covers the entire six week period 
following the surgery.  There is no evidence of record, other 
than the veteran's contentions, that an extension of the 
temporary total rating beyond July 31, 2003 is warranted.  

Neither the Board nor laypersons can render opinions 
requiring medical expertise. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

After reviewing the evidence, the Board finds that the 
medical evidence in the months immediately after the 
veteran's surgery, as discussed above, does not show that his 
convalescent period was extended beyond July 31, 2003.  
Although the veteran complained of pain beyond July 31, 2003, 
there is no evidence of severe postoperative residuals, and 
no medical expert has suggested that the veteran remain non-
weightbearing after the initial six weeks following surgery.  
Therefore, extension of the veteran's temporary total rating 
is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

An extension, beyond July 31, 2003, for a temporary total 
rating based on the need for continued convalescence 
following surgery is denied.  


REMAND

Currently, a 10 percent rating is assigned for symptomatic 
removal of cartilage, and a 10 percent rating is assigned for 
mild laxity.  The veteran maintains that these ratings should 
be higher, asserting that they do not accurately represent 
the severity of the service-connected right knee disability.  

At a December 2003 VA examination, the veteran reported to 
the examiner that he was in receipt of Social Security 
Disability due to his right knee disability.  These records 
are not associated with the claims file, and it does not 
appear that any of the Social Security Administration (SSA) 
records pertaining to the veteran were requested.  However, 
in this regard, the United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need to obtain SSA 
medical records in cases involving VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  

In addition, the Board notes that the veteran's more recent 
complaints of right knee pain, locking, and instability, 
appear inconsistent with the objective findings reported in 
the most recent examination report from December 2003.  In an 
attempt to resolve these inconsistencies, the Board finds 
that another VA examination is necessary in this case.  As 
such, after the SSA records, and any other pertinent medical 
records, have been obtained and associated with the claims 
file, the veteran should be afforded a VA examination to 
determine the current nature and severity of the service-
connected knee disability.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon concerning that claim.

2.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected status post right 
partial medial meniscectomy with 
chondroplasty.  After obtaining any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

3.  After completion of # 1 & 2 above, 
schedule the veteran for a VA examination 
to determine the current nature and 
severity of the veteran's service-
connected right knee disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected disabilities, 
including, but not limited to 
instability, subluxation, arthritis, and 
ankylosis.  Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.  A complete rationale based on 
sound medical principles should accompany 
all opinions expressed.  

4.  After completion of the requested 
development above, the RO/AMC should 
readjudicate the veteran's claims for 
entitlement to an increased rating for 
the service-connected status post right 
knee partial medial meniscectomy with 
chondroplasty, as well as whether a 
rating in excess of 10 percent is 
warranted for the mild laxity associated 
with the right knee disability.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


